         Case 4:18-cv-00092-DCN Document 43 Filed 09/12/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  JORGE GONZALES on behalf of his
  minor child A.G.; TODD MERRELL on             Case No. 4:18-cv-00092-DCN
  behalf of his minor child A.M.;
  MANUEL MORALES and VERONICA                  ORDER SETTING JURY TRIAL
  MORALES on behalf of their minor
  child Z.M.; HENRY MUNOZ and
  MISTY MUNOZ on behalf of their
  minor child I.M.; ERASMO SALAZAR
  and ELLEN SALAZAR on behalf of
  their minor children C.S. and S.S.;
  ROBERT SANCHEZ and TIFFINY
  SANCHEZ on behalf of their minor child
  I.S.; SILVIA OCHOA on behalf of her
  minor child D.O.; SONIA RAMIREZ on
  behalf of her minor child V.R., ,

                       Plaintiffs,

          v.

  BURLEY HIGH SCHOOL; CASSIA
  JOINT SCHOOL DISTRICT 151;
  GAYLEN SMYER in his official and
  individual capacity; SANDRA MILLER
  in her official and individual capacity;
  LEVI POWER in his official and
  individual capacity; and DOES I-X,

                       Defendants.


       Based on the unavailable dates submitted by the parties in this matter, the Court

issues the following trial order:




ORDER SETTING JURY TRIAL - 1
         Case 4:18-cv-00092-DCN Document 43 Filed 09/12/19 Page 2 of 6



       NOW THEREFORE, IT IS HEREBY ORDERED that the following deadlines and

procedures shall govern the remainder of this litigation:

1. Trial Date: An 8-day trial shall be set for April 13, 2020, at 10:00 a.m. in the Federal

   Courthouse in Pocatello, Idaho. Beginning on day two, trial shall begin at 8:30 a.m.

   and end at 2:30 p.m., with two twenty-minute breaks.

2. Pretrial Date: A telephonic pretrial conference shall be held on March 30, 2020 at

   10:00 a.m. Counsel for Plaintiff shall initiate the call. The Court can be reached at

   (208) 334-9022. The purpose of the conference is to discuss and resolve (1) the legal

   issues remaining in the case; (2) evidentiary issues; (3) trial logistics; and (4) any other

   matter pertaining to the trial. Not less than twenty days prior to the date of the pretrial

   conference, the parties shall communicate and reach agreement on as many items as

   possible. The parties shall be prepared to discuss with the Court those items over which

   counsel disagrees.

3. Rule 702 Motions: In cases involving serious Daubert issues, the parties shall contact

   Nicole Trotta on or before September 26, 2019 to set a briefing schedule and to

   determine whether a hearing is necessary.

4. Witness Lists: The parties shall exchange witness lists on or before March 16, 2020.

   The witness lists shall contain the material listed in F.R.C.P. 26(a)(3)(A)&(B), and shall

   include a full summary, not just the subject, of the witnesses’ expected testimony.

5. Exhibit Lists, Exhibits, Proposed Voir Dire, Proposed Jury Instructions, Trial Briefs

   and Motions in Limine: All exhibit lists, proposed voir dire, proposed jury instructions,

   trial briefs, and motions in limine shall be filed with the Court on or before March 16,


ORDER SETTING JURY TRIAL - 2
        Case 4:18-cv-00092-DCN Document 43 Filed 09/12/19 Page 3 of 6



   2020. On the same date the parties shall exchange all trial exhibits but shall not provide

   them to the Court until the day of trial. Counsel shall only provide the Court with a set

   of original pre-marked exhibits. Because of the use of electronic evidence presentation

   systems, it is unnecessary to provide any copies. Counsel may wish to have available

   in the courtroom a copy of any exhibits which the Court may find difficult to review

   through the evidence presentation system. The exhibit lists shall follow the guidelines

   set out in Local Rule 16.3(f) to the extent it is not inconsistent with this Order. The

   exhibit lists shall be prepared on form provided by the Deputy Clerk, with sufficient

   copies for the Judge, the Deputy Clerk, and the Law Clerk. Exhibit numbers 1 through

   999 shall be reserved for joint exhibits; exhibit numbers 1000 through 1999 shall be

   reserved for plaintiff’s exhibits; exhibit numbers 2000 through 2999 shall be reserved

   for the first defendant listed on the caption; exhibit numbers 3000 through 3999 shall

   be reserved for the second defendant listed on the caption; and so on. Counsel shall

   review their exhibits, determine any duplication, and jointly mark and stipulate to the

   admission of those exhibits that both sides intend to offer and rely upon. The proposed

   jury instructions shall follow the guidelines set out in Local Rule 51.1 to the extent it is

   not inconsistent with this Order. Additionally, counsel shall provide a clean copy of

   the Jury Instructions to the Court in Word Perfect format and emailed to

   DCN_orders@id.uscourts.gov .

6. Settlement/Mediation Deadline: The parties agree that they shall notify the Court on or

   before March 2, 2020 that the case has either settled or will definitely go to trial.

7. Trial Procedures:


ORDER SETTING JURY TRIAL - 3
      Case 4:18-cv-00092-DCN Document 43 Filed 09/12/19 Page 4 of 6



       a. The Court will generally control voir dire, and counsel will be limited to 20-

          30 minutes. Counsel are cautioned not to repeat questions already asked by

          the Court or other counsel and are advised that the Court will not permit voir

          dire which appears intended to influence the jury rather than explore

          appropriate concerns with a juror’s ability to be fair and impartial.

       b. Counsel shall exercise good faith in attempting to reach a stipulation on

          undisputed facts and admission of exhibits.

       c. During trial, the jury will be in the box hearing testimony the entire trial day

          between 8:30 a.m. and 2:30 p.m., except for two twenty-minute morning and

          afternoon recesses.

       d. During the time the jury is in the jury box, no argument, beyond one-sentence

          evidentiary objections, shall be allowed to interrupt the flow of testimony.

          Almost all objections should be stated in one to three words (“hearsay”,

          “asked & answered”, “irrelevant”, etc.). If counsel have matters that need to

          be resolved outside the presence of the jury, they are to advise the Court and

          counsel prior to the issue arising during trial so that it can be heard during a

          recess, or before or after the jury convenes. Where the need for such a

          hearing cannot be anticipated, the Court will direct the examining counsel to

          avoid the objectionable subject and continue on a different line of

          questioning so that the objection can be argued and resolved at the next

          recess. To avoid late-night sessions, counsel are advised to bring up all

          anticipated evidentiary questions in their pretrial briefs.


ORDER SETTING JURY TRIAL - 4
      Case 4:18-cv-00092-DCN Document 43 Filed 09/12/19 Page 5 of 6



                i. Examples of improper objections: “I object to that question, Your

                   Honor, because I am sure that Charlie Witness did not read that

                   document very carefully before he signed it”; or, “I object, Your

                   Honor, because Charlene Witness has already testified that she can't

                   remember”. These “speaking objections” would suggest an answer.

       e. Counsel shall have enough witnesses ready to ensure a full day of testimony.

          If witnesses are unavoidable delayed, counsel shall promptly notify the court

          and opposing counsel.

       f. When counsel announce the name of a witness called to testify, the Court or

          the clerk will summon the witness forward to be sworn, the clerk will

          administer the oath and, after the witness is seated, ask the witness to state

          her or his name and spell her or his last name for the record. I will then

          indicate to counsel that she or he may inquire of the witness.

       g. Please do not address parties or witnesses (including your own) by her or his

          first name unless such familiarity is clearly appropriate and is not likely to

          be offensive to the witness or any juror. In case of doubt, don’t.

       h. Your clients and your witnesses should be instructed that they should always

          refer to you and opposing counsel by last names.

       i. You are responsible to advise your clients, your witnesses and everyone

          associated with your client to avoid all contact with the jurors. This

          prohibition includes seemingly innocuous behavior like riding on an elevator




ORDER SETTING JURY TRIAL - 5
      Case 4:18-cv-00092-DCN Document 43 Filed 09/12/19 Page 6 of 6



          with a juror, saying hello to a juror, or even acknowledging the juror’s

          presence.

       j. I try to conduct at least 2 or 3 informal jury instruction conferences off the

          record to try and resolve most differences by agreement. Those sessions will

          be held at the end of the trial day and may stretch into the evening. At the

          end of those sessions, we will have refined the issues of contention so that I

          can give you a set of my final instructions and you can state your objections

          on the record.


                                             DATED: September 11, 2019


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




ORDER SETTING JURY TRIAL - 6
